BIRD, Judge.
This case follows a disciplinary action of the Kentucky State Bar Association wherein it was recommended that the respondent be publicly censured because of his failure to promptly distribute funds paid to him as an attorney for the purpose of distribution. Respondent insists that the recommendation for public censure is too severe and should be modified.
We have examined the record. While the evidence does not warrant a finding of fraud, the evidence is sufficient to disclose carelessness, bad judgment and bad business practice in the commingling of trust funds with his personal funds. His explanation of this serves in mitigation but is hardly sufficient to relieve him of blame and we find it unnecessary to go into the details of that explanation.
We must therefore affirm the recommendation of public censure which we consider executed by the writing and publication of this opinion.